IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIG
WESTERN DIVISION AT DAYTON

CARLETTA WILSON,
Case No. 3:17-cv-00289
Plaintiff,
. District Judge Walter H. Rice
vs. : Magistrate Judge Sharon L. Ovington

COMMISSIONER OF THE SOCIAL DECISION AND ENTRY
SECURITY ADMINISTRATION

Defendant.

T he Court has conducted a § novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #14), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been
filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has
expired, hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

l. The Report and Recornmendations docketed on April 16, 2019 (Doc. #14) is
ADOPTED in full;

2. No finding is made as to whether Plaintiff Carletta Wilson was under a “disability”
within the meaning of the Social Security Act;

3. This case is remanded to the Social Security Administration under sentence 4 of 42
U.S.C. § 405(g) for further consideration consistent with the Report and
Recommendations and this Decision and Entry; and

4. The case is terminated on the Court’s docket.

z/LL ¢\(:

Walt€r H: Rice
United States District Judge

